

116 S4093 IS: Emergency Support for Substance Use Disorder and Mental Health Services Act
U.S. Senate
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4093IN THE SENATE OF THE UNITED STATESJune 29, 2020Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for the establishment or operation of a center to be known as the Emergency Mental Health and Substance Use Training and Technical Assistance Center.1.Short titleThis Act may be cited as the Emergency Support for Substance Use Disorder and Mental Health Services Act.2.Emergency mental health and substance use training and technical assistance centerSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by inserting after section 520A (42 U.S.C. 290bb–32) the following:520B.Emergency Mental Health and Substance Use Training and Technical Assistance Center(a)EstablishmentThe Secretary, acting through the Assistant Secretary, shall establish or operate a center to be known as the Emergency Mental Health and Substance Use Training and Technical Assistance Center (referred to in this section as the Center) to provide technical assistance and support—(1)to public or nonprofit entities seeking to establish or expand access to mental health and substance use prevention, treatment, and recovery support services, and increase awareness of such services; and(2)to public health professionals, health care professionals and support staff, essential workers (as defined by a State, Tribe, locality, or territory), and members of the public to address the trauma, stress, and mental health needs associated with an emergency period. (b)Assistance and supportThe assistance and support provided under subsection (a) shall include assistance and support with respect to—(1)training on identifying signs of trauma, stress, and mental health needs;(2)providing accessible resources to assist individuals and families experiencing trauma, stress, or other mental health needs during and after an emergency period;(3)providing resources for substance use disorder prevention, treatment, and recovery designed to assist individuals and families during and after an emergency period;(4)the provision of language access services, including translation services, interpretation, or other such services for individuals with limited English speaking proficiency or individuals with disabilities; and(5)evaluation and improvement, as necessary, of the effectiveness of such services provided by public or nonprofit entities.(c)Best practicesThe Center shall periodically issue best practices for use by organizations seeking to provide mental health services or substance use disorder prevention, treatment, or recovery services.(d)Emergency periodIn this section, the term emergency period has the meaning given such term in section 1135(g)(1)(A) of the Social Security Act. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 and 2021..